Citation Nr: 0428235	
Decision Date: 10/13/04    Archive Date: 10/19/04

DOCKET NO.  98-06 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for primary sclerosing 
cholangitis, claimed as secondary to radiation exposure.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel

REMAND

In January 2004, the Board remanded this claim for the AOJ to 
arrange to have the claims folder reviewed by an appropriate 
specialist.  The Board finds that the claims folder was not 
reviewed by an appropriate specialist.  Under Stegall v. 
West, 11 Vet. App. 268 (1998), the RO must adhere to the 
Board's Remand Order.  Accordingly, this case is hereby 
REMANDED for the following action:

The AOJ should arrange to have the claims 
folder reviewed by an appropriate 
specialist.  The following should be 
addressed:  Is it at least as likely as 
not that the veteran's primary sclerosing 
cholangitis is causally related to a 
disease, injury, or incident of service, 
including radiation exposure?  The 
primary and any secondary causes of the 
veteran's primary sclerosing cholangitis 
should be clearly identified.  In 
addition, an opinion should be provided 
as to whether the primary and or 
secondary causes are etiologically 
related to the veteran's military 
service.  A rationale should be provided 
for any opinion rendered.  To the extent 
possible, the etiological opinions 
currently on file should be reconciled.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on the veteran's part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




